This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO
 3 UNINSURED EMPLOYER’S FUND,

 4          Petitioner-Appellee,

 5 v.                                                     NO. 34,497

 6 ROMAN HERNANDEZ d/b/a
 7 TIBURON CONSTRUCTION,

 8          Respondent-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Alan M. Malott, District Judge

11 Richard J. Crollett
12 Albuquerque, NM

13 for Appellee

14 Frederick D. Jones, Jr.
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.

19   {1}    Respondent appeals from the district court’s judgment adopting the Workers’

20 Compensation Administration’s (WCA’s) supplementary compensation order and
 1 awarding the Uninsured Employers’ Fund (UEF) $76,860.73 for unpaid funds, plus

 2 interest and the mandatory statutory penalty, due to the UEF under a stipulated

 3 compensation order. We issued a notice of proposed summary disposition, proposing

 4 to affirm. Respondent has filed a memorandum in opposition to our notice. We have

 5 considered Respondent’s response and remain unpersuaded that Respondent has

 6 demonstrated the district court erred. We affirm.

 7   {2}   Our notice proposed to affirm on multiple grounds: Respondent’s arguments

 8 refer to matters that are not in the record before us; Respondent did not establish how

 9 his arguments on appeal were preserved in district court; Respondent provided

10 insufficient information to address the merits of the appeal; Respondent’s arguments

11 constitute improper collateral attacks on previous judgments that are controlling; and

12 the district court followed the statutory instructions contained in NMSA 1978, Section

13 52-5-10(B) (1990), that required it to accept the WCA’s supplementary compensation

14 order without review of the WCA’s actions.

15   {3}   In response to our notice, Respondent represents that he filed a timely appeal

16 of the WCA’s order denying the motion to set aside the supplemental compensation

17 order, but he does not explain the outcome of the appeal and how that appeal would

18 change our proposed disposition. [MIO 1-2] Also, because Respondent did not

19 arrange for the record relative to the previous appeal to become a part of the record



                                              2
 1 before us, it is not a matter of record for this Court. [MIO 2] Respondent also

 2 concedes that he did not appeal from the stipulated compensation order or the

 3 recommended resolution, which formed the basis for the district court’s order from

 4 which he now appeals. [MIO 2] Respondent nevertheless requests that we consider his

 5 arguments, without citation to any authority that would support his request. [MIO 3]

 6   {4}   None of Respondent’s arguments persuade us that any part of our proposed

 7 analysis was incorrect, and none of his arguments demonstrate that the district court

 8 erred by accepting the supplemental compensation order of the WCA as valid. As a

 9 result, for the reasons stated in this Opinion and in our notice we affirm the district

10 court’s judgment.

11   {5}   IT IS SO ORDERED.


12
13                                         M. MONICA ZAMORA, Judge

14 WE CONCUR:



15
16 RODERICK T. KENNEDY, Judge


17
18 J. MILES HANISEE, Judge




                                              3